Exhibit 10.1

 

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

 

Execution Version

GALERA THERAPEUTICS INC.

AMENDMENT NO. 1 TO
AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT (this
“Amendment”) is made and entered into as of May 11, 2020 (the “First Amendment
Date”) and amends that certain Amended and Restated Purchase and Sale Agreement,
dated as of November 14, 2018, by and among GALERA THERAPEUTICS, INC.,
(“Seller”), CLARUS IV GALERA ROYALTY AIV, L.P. (“Purchaser”) and the other
parties thereto (the “Existing Agreement”). Capitalized terms used but not
defined in this Amendment shall have the meanings assigned to such terms in the
Existing Agreement.

WHEREAS, Seller and Purchaser are party to the Existing Agreement, pursuant to
which Purchaser acquired the Purchased Royalty for consideration of up to
$80,000,000 (the “Prior Purchase Price”);

WHEREAS, Seller and Purchaser have agreed to amend the Existing Agreement to
increase the Prior Purchase Price by $37,500,000 (the “Additional Purchase
Price”) which shall be funded on the terms and conditions set forth in the
Existing Agreement as amended by this Amendment;

WHEREAS, as more particularly described in this Amendment, the Additional
Purchase Price will be funded in two tranches: (a) $20,000,000 to be funded upon
[***]; and (b) $17,500,000 to be funded upon [***];

WHEREAS, as consideration for such Additional Purchase Price, the Seller shall
(a) increase the Full Royalty Rate from [***] percent ([***]%) to [***] percent
([***]%); and (b) issue to Purchaser warrants to purchase shares of common
stock, par value $0.001 per share, of Seller in the form of Exhibit A hereto
(the “Warrant”), as set forth in this Amendment;

WHEREAS, Section 8.2 of the Existing Agreement provides that the Existing
Agreement may be amended by a written agreement signed by Purchaser and Seller;
and

WHEREAS, Purchaser and Seller have agreed to amend the Existing Agreement as set
forth in this Amendment.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1.Section 1.3(a) of the Existing Agreement is hereby amended and restated in its
entirety to read as follows:

 

US-DOCS\117272959.1

--------------------------------------------------------------------------------

“(a)Subject to the terms and conditions hereof, Purchaser will pay to Seller, in
the aggregate, up to $117,500,000 (such aggregate amounts actually paid pursuant
to this Section 1.3(a), the “Purchase Price”) in five separate tranches as
follows: (i) $20,000,000 (the “First Milestone Amount”) will be payable on the
First Milestone Closing Date (the “First Milestone”); (ii) $20,000,000 (the
“Second Milestone Amount”) will be payable on the Second Milestone Closing Date
(the “Second Milestone”); (iii) $20,000,000 (the “Third Milestone Amount”) will
be payable on the Third Milestone Closing Date (the “Third Milestone”); (iv)
$37,500,000 (the “Fourth Milestone Amount”) will be payable on the Fourth
Milestone Closing Date (the “Fourth Milestone”); and (v) $20,000,000 (the “New
Milestone Amount”) will be payable on the New Milestone Closing Date (the “New
Milestone”).”

 

2.Section 1.6(d) of the Existing Agreement is hereby amended and restated in its
entirety to read as follows:

“(d)Second Milestone Closing, Third Milestone Closing, Fourth Milestone Closing
and New Milestone Closing Deliverables.  At or prior to the Second Milestone
Closing, Third Milestone Closing, Fourth Milestone Closing and the New Milestone
Closing, as applicable, the following will occur:

 

(i)Officer’s Certificate of Seller. An executive officer of Seller shall sign
and deliver to Purchaser, on behalf of Seller, a certificate dated as of the
applicable Milestone Closing Date certifying that each of the conditions
specified in Sections 1.6(a)(ii), (iii), (iv) and (v) is satisfied.

 

(ii)Updated Disclosure Schedule. At least [***] ([***]) Business Days prior to
the Third Milestone Closing Date, Seller shall have delivered to Purchaser an
Updated Disclosure Schedule if Seller has determined, in its reasonable
discretion, that such Updated Disclosure Schedule is necessary in order to
satisfy the conditions set forth in Section 1.6(a)(ii).

 

(iii)Other Documents and Financing Statements. Seller shall sign or deliver to
Purchaser such other certificates, documents (including customary bringdown lien
searches and, with respect to the Third Milestone Closing, Fourth Milestone
Closing and New Milestone Closing, customary bringdown legal opinions, not
inconsistent with those delivered at the First Milestone Closing) and financing
statements as Purchaser may reasonably request, in each case reasonably
satisfactory to Purchaser, to perfect under the applicable UCC (or any
comparable law) of all applicable jurisdictions in the United States, and under
federal law of the United States, and maintain the perfection of Purchaser’s
ownership interest in the Purchased Receivables arising out of the applicable
Milestone and the back-up security interest granted pursuant to Section 4.8 with
respect thereto.

 

(iv)Tax Forms. Purchaser shall deliver to Seller any updates, to the extent
necessary, to any IRS Form previously provided by Purchaser pursuant to Section
6(c)(vii).”

 

 

3.Section 4.5(c)(iv) of the Existing Agreement is hereby amended to delete the
word “and” at the end thereof; Section 4.5(c)(v) of the Existing Agreement is
hereby amended to add “;

- 2 -

US-DOCS\117272959.1

--------------------------------------------------------------------------------

and” instead of the “.” at the end thereof; and the following Section 4.5(c)(vi)
is added immediately following the end of Section 4.5(c)(v) of the Existing
Agreement:

“(vi)Seller shall promptly as reasonably practicable provide to Purchaser any
and all information regarding any material adverse impact on the manufacturing,
supply chain, development or commercialization of any particular Product
resulting from any outbreak of contagious disease, epidemic or pandemic
(including COVID-19), or any quarantine, shelter-in-place or similar or related
directive.”

 

4.Effective upon the funding of the New Milestone Amount by or on behalf of
Purchaser at the New Milestone Closing, the words “[***] percent ([***]%)” in
the definition of “Full Royalty Rate” in Section 2.1(a) of the Existing
Agreement shall be deleted and replaced with the words “[***] percent ([***]%)”.

5.The following is inserted following Section 2.8 of the Existing Agreement and
Section 2.9 of the Existing Agreement is hereby renumbered to be Section 2.10:

 

“2.9Warrant.  On the First Amendment Date, the Purchaser and Seller shall
execute and deliver the Warrant Purchase Agreement, and the Seller shall execute
and deliver the Warrant to Purchaser.”

 

6.The following is inserted following Section 3.1(r) of the Existing Agreement:

 

“(s)COVID.  Seller has provided to Purchaser any and all material information
known to Seller as of the Amendment Date regarding any impact on the development
or commercialization of any Product resulting from the coronavirus identified as
COVID-19. Except as disclosed to Purchaser, as of the Amendment Date, to the
knowledge of Seller, the global pandemic caused by COVID-19 has not caused a
material delay in the availability of any of the supply components of the
Product or a material delay in the timing or progression of any clinical trial
being conducted by Seller (including, without limitation, [***]), including any
data readout with respect to any such trial.”

 

7.Section 5.4 of the Existing Agreement is hereby amended and restated in its
entirety to read as follows:

 

“5.4Use of Names.  Neither Party will use the other Party’s nor any of its
Affiliates’ (including the limited partners of Purchaser or Clarus) names or
trademarks (including, with respect to Clarus, any reference to “Clarus,’
“Blackstone” or “The Blackstone Group”) in any promotional materials,
advertising, marketing, endorsement, promotional or sales literature, publicity,
public announcement or disclosure in any document employed to obtain funds or
financing without the prior written consent of the other Party except as
otherwise expressly permitted in this Agreement. Notwithstanding the foregoing,
Purchaser and Clarus may use the name, logos, and other insignia of Seller in
any “tombstone” or other advertisements, in its publications, marketing or
promotional materials to existing and prospective investors and otherwise on the
website or in other marketing materials of Purchaser, Clarus and/or any of their
respective Affiliates, as applicable, without Seller’s prior approval.”

 

- 3 -

US-DOCS\117272959.1

--------------------------------------------------------------------------------

8.Section 4.5 of the Existing Agreement is hereby amended by (i) changing the
heading of such section to “Reporting and Notices; Purchase Agreement Oversight
Committee” and (ii) inserting the following new Section 4.5(e) after Section
4.5(d):

 

“4.5(e)Purchase Agreement Oversight Committee.  To facilitate communication
between the Parties and to provide a forum for periodic reports regarding the
status of GC and the Products, including Seller’s activities with respect to the
research, development and commercialization of GC and the Products for the
treatment of oral mucositis and esophagitis, the Parties will form a purchase
agreement oversight committee (the “Purchase Agreement Oversight
Committee”).  During the Term, the Purchase Agreement Oversight Committee will
meet once every [***] until Commercial Launch of the first Product in the
Territory and no less than [***] following such Commercial Launch.  The Purchase
Agreement Oversight Committee may meet by phone, videoconference, or
in-person.  The Purchase Agreement Oversight Committee membership will consist
of [***] ([***]) senior executives appointed by Purchaser and [***] ([***])
senior executives appointed by Seller.  Each Party may appoint and replace its
members, in its sole discretion, by notice to the other Party.  It is
anticipated that Purchaser’s appointees to the Purchase Agreement Oversight
Committee will include experienced R&D or drug commercialization experts who may
include consultants of Purchaser.  The Parties will form the Purchase Agreement
Oversight Committee within [***] following the First Amendment Date; provided,
that the first meeting thereof may take place at such later date as mutually
agreed by the Parties.  The Purchase Agreement Oversight Committee will be the
primary forum for Seller to keep Purchaser apprised of the plans for, and
progress of, the development and commercialization of GC and the Products, as
well as any associated problems, and the primary means for review, validation,
and challenge of ongoing development and commercialization strategy and plans
for GC and the Products.  Accordingly, meetings of the Purchase Agreement
Oversight Committee will serve as a forum for delivery and discussion of
Seller’s Quarterly Reports, and the Quarterly Reports will be deemed to include
the materials presented at such meetings.  The Purchase Agreement Oversight
Committee will have no decision-making authority, but its responsibilities shall
include:

 

(i)

reviewing, discussing and commenting on the development and commercialization of
GC and the Products;

(ii)

serving as a forum for the delivery and discussion of Quarterly Reports; and

(iii)

otherwise serving as a forum for discussing matters relating to the development
and commercialization of GC and the Products.”

 

9.The following is inserted following Section 5.4 of the Existing Agreement:

 

“5.5Terms of Agreement. Except to the extent allowed under Section 5.3 or 5.4,
or as otherwise permitted in accordance with this Section 5.5, no Party will
make any public announcements concerning this Agreement or the terms hereof,
without the prior written consent of the other Parties. Each Party agrees that
it will treat the contents and terms of this Agreement and the consideration for
this Agreement as Confidential Information of each other Party.”

 

10.Section 8.9 of the Purchase Agreement is hereby deleted in its entirety and
the following inserted in lieu thereof:

 

- 4 -

US-DOCS\117272959.1

--------------------------------------------------------------------------------

“8.9Notices. All notices, consents, waivers, requests and other communications
hereunder will be in writing and will be sent by mail, delivered in person, sent
by overnight courier (e.g., Federal Express) or sent by electronic mail, to
following addresses of the Parties:

 

If to Purchaser:

 

101 Main Street,

Cambridge, MA  02142

Attention:  [***]

Telephone:  [***]

email:  [***]

 

with a copy (which will not constitute notice) to:

 

Blackstone Life Sciences – Legal Department

101 Main Street

Suite 1210

Cambridge, MA  02142
Attention:  [***]
Telephone: [*** ]
email:  [***]

and

Morrison & Foerster LLP
755 Page Mill Road
Palo Alto, CA  94304-1018
Attention:  [***] and [***]
Telephone:  [*** ]
email:  [***] and [***]

If to Seller:

 

Galera Therapeutics, Inc.

2 West Liberty Boulevard, Suite 110

Malvern, PA  19355

Attention: Chief Executive Officer

Telephone:  (610) 725-1500

email:  [***]

 

with a copy (which will not constitute notice) to:

 

Hogan Lovells US LLP

100 International Drive, Suite 2000

Baltimore, MD  21202

Attention:  [***]

Telephone:  [*** ]

email:  [***]

- 5 -

US-DOCS\117272959.1

--------------------------------------------------------------------------------

 

or to such other address or addresses as Purchaser or Seller may from time to
time designate by notice as provided herein. Any such notice will be deemed
given (a) when actually received when so delivered personally, by overnight
courier or sent by mail, or (b) if sent by email, on the date sent by 5:00 p.m.
Eastern time on such day if such day is a Business Day or the next following
Business Day if sent after 5:00 p.m. Eastern time or if such day is not a
Business Day.”

 

11.The following definitions set forth on Exhibit A to the Existing Agreement
(Defined Terms) are hereby amended and restated as set forth below:  

“Business Day” means a day that is not a Saturday, Sunday, US federal holiday or
other day on which commercial banks in New York City are authorized or required
by Applicable Law to remain closed.  For the avoidance of doubt, solely with
respect to any notice or other communication required to be given or delivered
hereunder, limitations on the operations of commercial banks due to the outbreak
of a contagious disease, epidemic or pandemic (including COVID-19), or any
quarantine, shelter-in-place or similar or related directive, will not prevent a
day that would otherwise be a Business Day hereunder from so being a Business
Day.

 

“Milestone Amount” means the First Milestone Amount, Second Milestone Amount,
Third Milestone Amount, Fourth Milestone Amount or New Milestone Amount, as
applicable.

 

“Milestone Closing” means the First Milestone Closing, Second Milestone Closing,
Third Milestone Closing, Fourth Milestone Closing or New Milestone Closing, as
applicable.

 

“Milestone Closing Date” means the First Milestone Closing Date, Second
Milestone Closing Date, Third Milestone Closing Date, Fourth Milestone Closing
Date or New Milestone Closing Date, as applicable.

 

“Milestone Trigger” means the First Milestone Trigger, Second Milestone Trigger,
Third Milestone Trigger, Fourth Milestone Trigger or New Milestone Trigger, as
applicable.

 

“Milestone” means the First Milestone, Second Milestone, Third Milestone, Fourth
Milestone or New Milestone, as applicable.

 

“Subsequent Milestone Amount” means the Second Milestone Amount, Third Milestone
Amount, Fourth Milestone Amount or New Milestone Amount, as applicable.

 

“Subsequent Milestone Closing” means the Second Milestone Closing, Third
Milestone Closing, Fourth Milestone Closing or New Milestone Closing, as
applicable.

 

“Subsequent Milestone Closing Date” means the Second Milestone Closing Date,
Third Milestone Closing Date, Fourth Milestone Closing Date or New Milestone
Closing Date, as applicable.

 

“Transaction Documents” means, collectively, this Agreement, the Bill of Sale,
the Lockbox Agreement, the Warrant, the Warrant Purchase Agreement and any
document, certificate or other instrument delivered in connection any of the
foregoing.

 

12.The following definitions are added to Exhibit A to the Existing Agreement
(Defined Terms) in the applicable alphabetical order:

- 6 -

US-DOCS\117272959.1

--------------------------------------------------------------------------------

“First Amendment Date” means May 11, 2020.

 

“New Milestone” has the meaning set forth in Section 1.3(a).

 

“New Milestone Amount” has the meaning set forth in Section 1.3(a).

 

“New Milestone Closing” means the closing of the New Milestone.

 

“New Milestone Closing Date” means the date of the New Milestone Closing.  For
the avoidance of doubt, the New Milestone Closing Date may occur prior to the
Fourth Milestone Closing Date.

 

“New Milestone Trigger” means the date of [***].

 

“Warrant” means that certain Warrant to purchase shares of common stock of
Seller, in the form of Exhibit C attached hereto.

 

“Warrant Purchase Agreement” means the Warrant Purchase Agreement, dated as of
the First Amendment Date, by and between Seller and Purchaser, in the form of
Exhibit D attached hereto.

 

13.The Warrant attached as Exhibit A to this Amendment shall be attached to the
Existing Agreement as Exhibit C thereto and the Warrant Purchase Agreement
attached as Exhibit B to this Amendment shall be attached to the Existing
Agreement as Exhibit D thereto.

14.Additional Representations.  Seller hereby represents and warrants to
Purchaser as follows:  

(a)COVID-19.  Seller has provided to Purchaser any and all material information
known to Seller as of the Amendment Date regarding any impact on the development
or commercialization of any Product resulting from the coronavirus identified as
COVID-19.  Except as disclosed to Purchaser, to the knowledge of Seller, as of
the Amendment Date, the global pandemic caused by COVID-19 has not caused a
material delay in the availability of any of the supply components of the
Product or a material delay in the timing or progression of any clinical trial
being conducted by Seller (including, without limitation, [***]), including any
data readout with respect to any such trial.

 

(b)Disclosure.  Seller has delivered or made available to Purchaser true and
complete copies of each agreement, data, contract or other document or
information that has been requested in writing by Purchaser. All material
written information furnished by or on behalf of Seller or any of its Affiliates
to Purchaser in connection with this Amendment or any transaction contemplated
hereby, is true and correct in all material respects on the date as of which
such information is dated or certified and does not contain any untrue statement
of a material fact or omit any material fact necessary in order to make such
information not misleading, except that no such representation and warranty is
made with respect to such information prepared by a Third Person other than
pursuant to the direction or on behalf of Seller.

 

- 7 -

US-DOCS\117272959.1

--------------------------------------------------------------------------------

15.Fees and Expenses.  Upon execution of this Amendment, Seller will be
responsible for paying the reasonable legal and administrative expenses of
Purchaser and reimbursing Purchaser for the same, including, but not limited to,
reasonable fees and expenses incurred by Purchaser in connection with the
preparation and negotiation of transaction documents for the diligence
investigation, and legal counsel to Purchaser.  Notwithstanding the foregoing,
Seller’s obligation to reimburse and pay any reasonable legal fees and due
diligence expenses shall not exceed an aggregate amount of $[***].

16.Officer’s Certificate.  On the First Amendment Date, Seller shall deliver to
Purchaser a certificate signed by an executive officer of Seller on behalf of
Seller and dated as of the First Amendment Date attaching copies, certified by
such officer as true and complete, of resolutions of the board of directors of
Seller authorizing and approving the execution and delivery by Seller of this
Amendment, the Warrant Purchase Agreement and the Warrant, and the performance
by Seller of the transactions contemplated herein and therein.

 

17.Full Force and Effect.  Except as amended hereby or as the context of this
Amendment may require, the Existing Agreement remains in full force and effect
in accordance with its terms as so modified.

18.Conflicts.  In the event of any conflict between the terms and conditions of
this Amendment and the terms and conditions of the Existing Agreement, the terms
and conditions of this Amendment will govern and control, and the Existing
Agreement is hereby amended to the extent necessary to give effect to the terms
and conditions of this Amendment and permit the payment of the Additional
Purchase Price on the terms and conditions of the Existing Agreement, mutatis
mutandis.

19.Governing Law.  This Amendment and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with Section 8.10 of the Existing
Agreement.

20.Counterparts.  This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

[Remainder of this page intentionally left blank.]

 

 

- 8 -

US-DOCS\117272959.1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 1 to the
Amended and Restated Purchase and Sale Agreement as of the First Amendment Date.


PURCHASER:

 

CLARUS IV GALERA ROYALTY AIV, L.P.

By: Clarus IV GP, L.P.,

its General Partner

By: Clarus IV GP, LLC,

its General Partner

 

 

 

By:/s/ Nicholas Galakatos


Name: Nicholas Galakatos
Title: Global Head, Blackstone Life Sciences

 

 

SELLER:

 

GALERA THERAPEUTICS, INC.

 

 

 

By:/s/ J. Mel Sorensen, MD


Name: J. Mel Sorensen, MD
Title: President and CEO

 

 




 

US-DOCS\117272959.1

--------------------------------------------------------------------------------

 

EXHIBIT A

 

WARRANT

 




 

US-DOCS\117272959.1

--------------------------------------------------------------------------------

 

EXHIBIT B

 

WARRANT PURCHASE AGREEMENT

 

 

 

 

US-DOCS\117272959.1